DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 February 2022 has been entered.
The Specification objection has been overcome by the title amendment. Claims 2, and 6-9 are pending.
Drawings
The drawings are objected to because text in figure 2 and figure 6 is illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such means plus function claim limitations include:
“high-rigidity-mode adjusting means” of claim 2
“low-rigidity-mode adjusting means” of claim 2
“output-signal adding means” of claim 2
“amplifying means” of claim 2
“high-bias-mode adjusting means” of claim 6
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:  “a subtractor” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“an adding means output signal” in claim 2, said limitation includes the structure of “output signal.”
“an amplifying means output signal” in claim 2, said limitation includes the structure of “output signal.”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “several seconds” in claim 7 is a relative term which renders the claim indefinite. The term “several seconds” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The plain meaning of the term “several” has three definitions which vary in meaning such as to make a plain reading of the claim indefinite. “Several” can mean “more than one”, “more than two but fewer than many” and “being a great many” (See definition obtained from https://www.merriam-webster.com/dictionary/several? On 24 August 2022.) Since it in unclear from the terms what applicant intends to claim, claim 7 is rejected for indefiniteness.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ofuji (JP 2004-270778, citations to machine translation).
Regarding claim 2, Ofuji discloses a vacuum pump (turbo molecular pump, par 0010) comprising: a rotating body (rotor 4, id.) supported and floated in air by an electromagnet (electromagnets 51, 52, and 53 of the magnetic bearings, para 0011); a position sensor (radial displacement sensors 71, 72, axial displacement sensor 73, para 0011) that detects a radial or axial position of the rotating body (id.); a subtractor (sensor circuit 2 calculates the difference of displacement, para 0018) that computes a difference between the position detected by the position sensor (difference component, para 0018) and a displacement command value (the proper position of rotor, para 0020; the displacement of the rotor is calculated in relation to a disclosed proper position, implicitly this proper position has a command value in order for displacement to be calculated); high-rigidity-mode adjusting means that performs control with a large control gain (Control gain G1; gain G1 is larger than G2, para 0024 ) based on an output of the subtractor (control calculation unit 310 control excitation current based on displacement sensor 7 output, para 0020; which outputs to control output gain switching unit 311, para 0021) wherein an output signal of the high-rigidity-mode adjusting means is produced based on a first ratio (Ratio of G1 to G2; the ratio changes in a stepwise manner, para 0025, 0032-0033); low-rigidity-mode adjusting means that performs control with a small control gain (Control gain G2, as speed increases from n3 to n4, para 0023) based on the output of the subtractor wherein an output signal of the low-rigidity-mode adjusting means is produced based on the first ratio (ratio of G1 to G2, para 0025, 0026, 0032-0033); output-signal adding means that adds the output signal produced by the low- rigidity-mode adjusting means to the output signal produced by the high-rigidity-mode adjusting means to produce an adding means output signal (gain switching unit 311 outputs a single control signal obtained from the multiple control gains G1 and G2; since a single output is disclosed, it has accomplished the function of adding the signals together to resolve to one signal; para 0021); and amplifying means that amplifies the adding means output signal to produce an amplifying means output signal (excitation amplifier 8, para 0021), wherein current is passed through a winding of the electromagnet based on the amplifying means output signal (fig 3, excitation amplifier 8 is depicted in fig 3 as outputting to the electro magnets 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ofuji in view of Kubo (JP 3793856, citations to machine translation).
Regarding claim 6, Ofuji discloses the vacuum pump according to claim 2. Ofuji does not disclose further comprising high-bias-mode adjusting means that adjusts the output of the subtractor to a high bias when a braking signal of the rotating body is input to produce a high-bias-mode output signal, wherein the high-bias-mode output signal and the adding means output signal are adjusted based on a second ratio and the adjusted signals are input to the amplifying means. 
Kubo teaches high-bias-mode adjusting means (stop command signal for a magnetic bearing with an increased steady state current which allows for energy recovery during regenerative braking, para 0006, 0007, 0015) that adjusts the output of the subtractor (command signal) to a high bias (increased steady state current, par 0007) when a braking signal (stop command for breaking, par 0006) of the rotating body is input to produce a high-bias-mode output signal (control current with increased steady state current to the magnetic bearings, par 0006), wherein the high-bias mode adjusting means (braking because of a disturbance and disconnection of the electromagnets or the position sensors exceed a threshold thereby increasing steady state current to the brakes for increased power recovery and regenerative braking, par 0015-0016 ) and the adding means output signal (conventional deceleration without regenerative braking, par 0016) are adjusted based on a second ratio (ratio of whether regenerative braking vs conventional deceleration control is on or off, par 0016) and the adjusted signals are input to the amplifying means (main controller 13 sends signal to DA converter 16 which then sends power to each electromagnet via power amplifier 17, par 0014). 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to add the regenerative braking during abnormal operation control of Kubo to the control of Ofuji in order to more rapidly stop rotation of the rotating body that the magnetic bearing supports thereby preventing damage to the rotating body and magnetic bearing (Kubo par 0015-0016).
Regarding claim 7, Ofuji in view of Kubo teaches the vacuum pump according to claim 6. Ofuji in view of Kubo does not explicitly disclose wherein switching is performed for several seconds (see explanation below) from the adjustment by the high- rigidity-mode adjusting means to the adjustment by the low-rigidity-mode adjusting means or from the adjustment by the high-rigidity-mode adjusting means or the adjustment by the low- rigidity-mode adjusting means to the adjustment by the high-bias-mode adjusting means. 
Nevertheless, Ofuji teaches switching “1 second or less” (para 0027), which is so close to the claimed range of “several seconds” (interpreted as at least 2 seconds), that a person of ordinary skill in the art would have expected to have the same properties. There is a prima facie case of obviousness when the claimed ranges do not overlap with prior art but are merely close (MPEP 2144.05;  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)). It in this case, the switching between gain levels in the magnetic bearing is intended to maintain stability, and therefore they would be expected to have similar results.  Furthermore, Ofuji discloses that the 1 second or less is “is sufficiently long,” which implies that the “1 second or less” could be longer with the same effect (para 0027); implying that Ofuji is optimizing for a shorter period of time; and that the longer time frame is also possible. 
Furthermore, applicant has not defined a starting point nor ending point for measurement of said switching. Ofuji fig 5 (See Figure Below) discloses their linear switching time between G1 and G2 as occurring between time points n3 and n4; however it is clear that there is non linear switching occuring between points n2 and n3 and also between n4 and n1. Therefore it would also be reasonable to include the non-linear points between n1 and n2 as part of the switching time period; and thereby increase the length of time taught by Ofugi to be above 1 second. 
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize claimed switching time of “several seconds” because Ofuji teaches a merely close switching time of “1 second” with the additional non-linear switching time n2-n3 and n1-4 shown in Ofuji fig 5, because the person would expect similar results of switching time.

    PNG
    media_image1.png
    469
    539
    media_image1.png
    Greyscale

Ofuji Figure 5
Regarding claim 8, Ofuji in view of Kubo teaches the vacuum pump according to claim 6, wherein the signal adjusted by the high-rigidity-mode adjusting means is generated by adding a steady-state current (Ofuji, excitation current of the electromagnet 5, with present control gain, para 0019-0020) set for high rigidity to a signal (Ofuji, displacement signal from displacement sensor 7, para 0020) that is outputted from the subtractor (Ofuji, sensor circuit 2 calculates the difference of displacement, para 0018) and is PID-controlled (Ofuji, current control amount is PID controlled, para 0020), the signal adjusted by the low-rigidity-mode adjusting means is generated by adding a steady-state current (same as in high-rigidity mode, supra) set for low rigidity to a signal (same as in high-rigidity mode, supra) that is outputted from the subtractor (same as in high-rigidity mode, supra) and is PID-controlled (same as in high-rigidity mode, supra), and the signal adjusted by the high-bias-mode adjusting means is generated by adding a steady-state current (Kubo, increased steady state current to the electromagnets by the main controller, par 0014-0015) set for high bias to a signal (Kubo, digital control signal from main control device and analog signal sent to electromagnets via D/A converter 16, par 0014) that is outputted from the subtractor (Kubo, main control unit 13, para 0015) and is PID- controlled (Ofuji, current control amount is PID controlled, para 0020).  
It would have been further obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the PID control of Ofuji to the high-bias control of Ofuji in view of Kubo in order to increase the control response time and accuracy to detect magnetic bearing abnormalities and thereby engage the high-bias control, thereby improving the reliability of the high-bias regenerative braking control and protecting the rotating body and magnetic bearing. 
Regarding claim 9, Ofuji in view of Kubo teaches the vacuum pump according to claim 8, wherein a magnitude relationship among the steady-state currents is set such that the steady-state current set for low rigidity (Ofuji, excitation current of the electromagnet 5, with present control gain, para 0019-0020) is at most the steady-state current set for high rigidity (Ofuji, excitation current of the electromagnet 5, with present control gain, para 0019-0020; examiner notes that no difference in current is disclosed in Ofuji until the application of the separate control gain) and the steady-state current set for high rigidity is smaller than the steady-state current set for high bias (Kubo, higher steady state current than conventional deceleration in order to increase eddy current loss and shorten the time to stop the rotating body, par 0016). 
It would have been further obvious to a person of ordinary skill in the art prior to the effective filing date to set the minimum excitation current for normal operation under Ofuji to lower than the excitation current for regenerative breaking of Kubo, thereby optimizing eddy current losses and their affect on rotation speed, such that losses of rotation energy are minimized during normal operation, and losses of rotation energy are maximized during regenerative braking (See Kubo, steady state current is managed to take advantage of excitation losses, during normal operation and braking, par 0016).  
Response to Arguments
Applicant’s arguments with respect to claims 2 and 6-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746                    

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746